PRESENT: All the Justices

PATRICIA ANN GERALD
                                                             OPINION BY
v. Record No. 161844                             JUSTICE ELIZABETH A. McCLANAHAN
                                                             May 31, 2018
COMMONWEALTH OF VIRGINIA


TARSHA MARIE GERALD

v. Record No. 170356

COMMONWEALTH OF VIRGINIA


                      FROM THE COURT OF APPEALS OF VIRGINIA

       Patricia Gerald (“Patricia”) and her daughter, Tarsha Gerald (“Tarsha”) (collectively “the

Geralds”), were tried together and convicted in a bench trial in the Albemarle County Circuit

Court upon warrants charging each of them with driving while on a suspended license, third or

subsequent offense, and upon indictments charging each of them with perjury arising from

testimony they gave in the Albemarle County General District Court.

       The Geralds challenge the sufficiency of the evidence to support their perjury convictions

and the territorial jurisdiction of the Albemarle County Circuit Court over perjury committed in

the Albemarle County General District Court, which is located in the City of Charlottesville.

Additionally, Tarsha challenges the sufficiency of the evidence to support her conviction for

driving while on a suspended license. We affirm the Geralds’ convictions.

                                        I. BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Scott v.

Commonwealth, 292 Va. 380, 381, 789 S.E.2d 608, 608 (2016) (citing Baldwin v.
Commonwealth, 274 Va. 276, 278, 645 S.E.2d 433, 433 (2007)). Therefore, we will “discard the

evidence of the [Geralds] in conflict with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Kelley v. Commonwealth, 289 Va. 463, 467-68, 771 S.E.2d 672, 674 (2015) (quoting Parks v.

Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980)).

       A. May 26, 2013 Accident and Investigation

       On May 26, 2013, Patricia was operating a vehicle, in which Tarsha was riding as a

passenger, when she rear-ended a vehicle operated by Paul Welch (“Welch”) while he was

stopped at a traffic light on Ivy Road in Albemarle County. Welch exited his vehicle and saw

Patricia exit from the driver’s side of the Gerald vehicle. Upon approaching Welch, Patricia told

him that she was sorry. Tarsha, who had been in the passenger seat of the vehicle, also exited the

vehicle. She told Welch that she was the owner of the vehicle and gave Welch a state-issued

identification card and her insurance information. The only other individual Welch observed in

the vehicle was a woman, who was seated in the backseat, and did not exit the vehicle. Welch

noticed “groceries all over the backseat also.” After Welch asked for Patricia’s driver’s license,

Tarsha “ran around to the driver’s side, hopped in the car,” and Patricia “got in the passenger

seat, and they sped off.” Welch “got in [his] car and followed them until [he] could verify that

[he] had the correct license plates.”

       Officer Ralph Scopelliti (“Scopelliti”) responded to the scene of the accident and spoke

to Welch. Scopelliti relayed the information given to him by Welch to the dispatcher. Officer

Carl Scott Miller (“Miller”) heard the dispatch and located the Geralds’ vehicle in a parking lot

at Treesdale Apartments, which was the address associated with the vehicle. He observed

several people around the vehicle unloading groceries, including Patricia and Tarsha. When he




                                                 2
“asked whose vehicle it was” and “who was driving the car,” Patricia identified herself and asked

Miller “if this was about the crash,” to which Miller replied “that it was about the crash.”

Patricia stated that “it was her vehicle” and “that she had been driving.” After Miller asked

Patricia for her driver’s license, Patricia retrieved a state-issued identification card from a nearby

vehicle and told Miller her license was suspended for failure to pay reinstatement fees. Tarsha

told Miller “she was not driving the vehicle when the crash occurred, but her mother was very

upset after the crash and so she drove the vehicle home.” Tarsha acknowledged her license was

also suspended. Miller relayed this information to Scopelliti and “confirmed that [Patricia’s and

Tarsha’s driver’s licenses] were both suspended.”

       After Scopelliti received the information gathered by Miller, Scopelliti contacted Patricia

and Tarsha by telephone. First, he spoke to Tarsha who admitted that she was involved in an

accident and that “she drove off after the accident.” She also claimed “she had a valid driver’s

license.” Scopelliti then spoke to Patricia, who also admitted that she was involved in an

accident, though she claimed “she drove before and after the accident” and that she had a valid

driver’s license.

       Based on the results of his investigation, Scopelliti obtained warrants of arrest against

Patricia and Tarsha charging both of them with operating a motor vehicle while on a suspended

license in violation of Code § 46.2-301, third or subsequent offense. Each warrant specified that

the offense was committed on or about May 26, 2013, the date of the accident with Welch.

       B. Driving While Suspended Trial in General District Court

       On October 8, 2013, Patricia and Tarsha were tried together on the charges of driving

while their licenses were suspended, third or subsequent offense, by the Albemarle County

General District Court. Present at trial were Scopelliti, Patricia, Tarsha, and Welch, in addition




                                                  3
to the Commonwealth’s Attorney and the Geralds’ attorneys. 1 The presiding judge administered

oaths to the witnesses, all of whom raised their right hands and swore that the testimony they

were going to provide was the truth. According to Welch, he gave the same testimony in the

general district court that he did in the circuit court.

        In defense of the charges of driving while their licenses were suspended on or about May

26, 2013, Patricia and Tarsha both denied driving when they testified on direct-examination.

Because there was no court reporter in the general district court, the specific answers given by

Patricia and Tarsha during their cross-examinations were introduced at the later circuit court

proceedings through Scopelliti, who was present when Patricia and Tarsha testified. According

to Scopelliti, the Commonwealth had a copy of Miller’s investigative notes and “[would] read a

sentence from Officer Miller’s notes and ask [each] defendant to acknowledge or deny the

sentence.” Scopelliti also had a copy of Miller’s notes, and at the request of the

Commonwealth’s Attorney, took “very specific notes” of the “very specific questions” asked by

the Commonwealth.

        When the Commonwealth asked Patricia if she spoke to Miller specifically regarding the

accident, “[her] answer was no.” When the Commonwealth asked Patricia if “Officer Miller

asked her about her driver’s license and if she had told him that she did not have one because she

had to pay reinstatement fees,” her “answer was no, she didn’t make any of those statements.”

When the Commonwealth asked Patricia “if the officer asked if her name was Patricia Gerald

and that she had been driving the car that day,” her “answer was no.” In other words, “each

question was asked by reading Officer Miller’s notes, and then [Patricia] answered no.”

        Likewise, Scopelliti “read along with the prosecutor from Officer Miller’s notes” and



        1
            Miller was not able to be present for the trial in general district court.


                                                     4
“ke[pt] track of what the prosecutor asked and what Ms. Tarsha Gerald answered.” The

Commonwealth “asked Tarsha Gerald if she told Officer Miller that she drove the car home

because her mother was too upset and could not drive, and she said no.” The Commonwealth

asked Tarsha if she said “anything” to Miller “about that she was suspended, and she said no.”

The Commonwealth asked both appellants if “they understood they were under oath” and both

“said they understood, and that, yes, they knew they were under oath.” Each appellant was asked

if her testimony was “truthful” and each appellant “answered yes, it was truthful.”

        The general district court found both Patricia and Tarsha guilty of the charges of driving

while on a suspended license, third or subsequent offense, and both appealed their convictions to

the circuit court. Patricia and Tarsha were indicted for perjury arising from their testimony at the

trial in the general district court. 2

        C. Circuit Court Proceedings

        Patricia and Tarsha were tried together in the circuit court on the perjury and driving

while on a suspended license charges. The Commonwealth presented testimony from Welch,

Miller, and Scopelliti. Tarsha testified in her own defense and presented testimony from Bianca

Horne (“Horne”) 3 and Aaron Alexander (“Alexander”). Although Tarsha called Patricia as a

witness, Patricia invoked her Fifth Amendment privilege against self-incrimination and refused

to testify. Patricia did not testify in her own defense.

        Tarsha claimed that Horne was driving Tarsha’s vehicle at the time of the accident.

According to Tarsha, she was sitting in the front passenger seat and Patricia was sitting in the



        2
         The indictments originally alleged an offense date of September 24, 2013. On motion
granted by the circuit court, the Commonwealth amended the date of the offenses to October 8,
2013.
        3
            Bianca Horne was also referred to as “Tiffany.”


                                                  5
back seat with Patricia’s boyfriend, Alexander, and Tarsha’s two children. At the time of the

accident, they were returning from Waynesboro where they had been shopping. Tarsha testified

that Welch “had hit another car, and when Bianca tried to stop the car, it laid into . . . the

passenger side on his car.” Tarsha stated that after the accident, she exited the vehicle with

Horne, Patricia, and Alexander and gave Welch her “information,” after which Welch told them

they could leave. Tarsha claimed that Horne drove Tarsha’s vehicle to Treesdale Apartments

and that, shortly thereafter, Miller arrived and spoke with Tarsha and Patricia. Tarsha denied

speaking to Scopelliti on the telephone.

       Tarsha denied testifying falsely in general district court. According to Tarsha, she was

asked in general district court whether she talked with Scopelliti, not whether she talked with

Miller. Tarsha claimed that she testified in general district court that she did speak with Miller

and told him she did not have a license, but that she did not tell him she drove her vehicle from

the accident scene to Treesdale Apartments.

       Alexander also claimed that Horne was driving Tarsha’s vehicle at the time of the

accident. 4 He stated that Patricia, Tarsha, and Tarsha’s children were in the vehicle and they

went grocery shopping in Waynesboro. Alexander testified that when the accident happened,

they were “at the light” and two cars in front of them “had already crashed.” According to

Alexander, Welch came to their vehicle to exchange information with Horne and none of them

got out of the vehicle.




       4
          Initially, Alexander testified that he “didn’t know what was going on” because he was
“sitting in the back” of Tarsha’s vehicle and “was asleep.” Although Alexander testified he first
got into the vehicle at Treesdale Apartments, in response to counsel’s question regarding what
time he got into the vehicle, he stated he would “have to take the [F]ifth on this, because I’m
hurting” from back pain. When asked again by the circuit court, Alexander stated he didn’t
know what time it was, “but I can tell you that Tiffany was driving, and that’s all.”


                                                   6
       When Horne testified and was asked by Tarsha’s counsel if she was present at an

accident on May 26, 2013, she answered: “I was a licensed driver coming back from

Waynesboro back to Charlottesville, and I plead the Fifth.” Horne later stated: “Coming from

Waynesboro, was in, on the left-hand side, car stopped, asked for my license and registration.

Then I went back home to Tarsha’s, and that was it.” Horne claimed she had known Tarsha

“five months” or “a year” through Tarsha’s cousin, whose name she did not know. When

counsel noted that the accident occurred “about a year and a half ago,” Horne stated that she did

not know Tarsha at that time but “met her in Waynesboro.” Horne claimed that she and Tarsha

went grocery shopping and that no one else was with them in Waynesboro or in the vehicle on

the way to Charlottesville.

       During trial, Patricia and Tarsha objected to the venue for prosecution of the perjury

charges against them. They argued that the Albemarle County General District Court, where the

perjury was allegedly committed, is housed in the Albemarle County Courthouse, which is

located in the City of Charlottesville, not Albemarle County. Patricia and Tarsha also moved to

strike the evidence against them at the close of the Commonwealth’s evidence and renewed their

motions at the conclusion of all evidence. The circuit court denied the motions to strike, granted

the parties leave to submit briefs on the issue of venue, and continued the case for closing

arguments following submission of the briefs on venue. 5

       After consideration of the briefs and argument, the circuit court ruled that venue for

perjury committed in the Albemarle General District Court was proper in the Albemarle County



       5
          Although the transcript of the proceedings does not reflect that Tarsha’s motions to
strike specifically included the driving while on a suspended license charge, the circuit court’s
order denying her motion for reconsideration states that the court “denies the motion to
reconsider denial of motion to strike the evidence on the perjury and driv[ing while] on [a]
suspended [license] charges.”


                                                 7
Circuit Court. The circuit court found that while the Albemarle County Courthouse is located

within the City of Charlottesville, the jurisdiction of the City of Charlottesville and Albemarle

County in judicial proceedings over property owned by the county within city limits is “joint,”

i.e., “shared,” under the City of Charlottesville’s charter.

       The circuit court found Patricia and Tarsha guilty on the charges of perjury and driving

while on a suspended license, third or subsequent offense. The circuit court explained it “was

impressed” with “Welch’s statement about what occurred” and gave “great weight” to his

testimony. The circuit court noted the “great deal of detail in [Welch’s] recollection” of the

events of the accident, including his identification of Patricia as the driver and Tarsha as the

passenger when the accident occurred, his conversations with the Geralds at the scene, and his

observation that Tarsha drove her vehicle from the scene after Welch asked for Patricia’s driver’s

license. The circuit court found that Welch was not “in shock” after the accident, that he did not

have “some hidden motive,” and that this was not “all about collecting insurance” for him. The

circuit court stated that there was nothing in his cross-examination that “attacked” or “took away

from Mr. Welch’s credibility.”

       The circuit court credited the testimony of Miller, noting that the statements Patricia and

Tarsha gave Miller at the Treesdale Apartments were consistent with the testimony of Welch.

The circuit court also credited the testimony of Scopelliti, finding that “both Patricia Gerald and

Tarsha Gerald denied in court that they were driving.” The circuit court stated that “whether or

not one is driving at the time of an accident seems to be a singular significant event” that is “a

material fact in a driving [on a] suspended [license] charge” and is “significantly different than

remembering what date something occurred.”




                                                  8
       In contrast to the testimony by the Commonwealth’s witnesses, the circuit court found the

testimony of Tarsha, Horne, and Alexander inconsistent and not credible. The circuit court

specifically noted that “Bianca was very uncomfortable testifying” and “there are too many

discrepancies in the testimony between the defendant and the other witnesses.”

       A panel of the Court of Appeals affirmed the Geralds’ convictions in separate

unpublished opinions. Gerald v. Commonwealth, Record No. 1931-15-2, 2016 Va. App. LEXIS

367 (Dec. 27, 2016); Gerald v. Commonwealth, Record No. 1967-15-2, 2016 Va. App. LEXIS

370 (Dec. 27, 2016). After the Court of Appeals denied the Geralds’ petitions for rehearing en

banc, we awarded appeals to the Geralds and consolidated their cases for decision.

                                         II. ANALYSIS

       A. Sufficiency of Evidence to Support Appellants’ Perjury Convictions

       Both appellants challenge the sufficiency of the evidence to support their perjury

convictions. When reviewing the sufficiency of the evidence, “[t]he judgment of the trial court

is presumed correct and will not be disturbed unless it is ‘plainly wrong or without evidence to

support it.’” Pijor v. Commonwealth, 294 Va. 502, 512, 808 S.E.2d 408, 413 (2017) (quoting

Code § 8.01-680). In such cases, the Court does not ask itself whether it believes the evidence

establishes the essential elements of the crime beyond a reasonable doubt, but whether any

rational trier of fact could have so found. Id. “These principles apply with equal force to bench

trials no differently than to jury trials.” Commonwealth v. Moseley, 293 Va. 455, 463, 799

S.E.2d 683, 687 (2017) (quoting Vasquez v. Commonwealth, 291 Va. 232, 249, 781 S.E.2d 920,

930 (2016)).

       Code § 18.2-434 provides, in pertinent part: “If any person to whom an oath is lawfully

administered on any occasion willfully swears falsely on such occasion touching any material




                                                9
matter or thing . . . he is guilty of perjury.” Therefore, in order to sustain a perjury conviction,

the Commonwealth has the burden of proving: (1) that an oath was lawfully administered; (2)

that the defendant willfully swore falsely; and (3) that the facts to which the defendant swore

falsely were material to a proper matter of inquiry. Pijor, 294 Va. at 513, 808 S.E.2d at 414;

Mendez v. Commonwealth, 220 Va. 97, 102, 255 S.E.2d 533, 535 (1979). To be material, “[t]he

testimony must have been relevant in the trial of the case, either to the main issue or some

collateral issue.” Holz v. Commonwealth, 220 Va. 876, 881, 263 S.E.2d 426, 429 (1980).

       The perjury indictments arose from the testimony the Geralds gave at their trial in general

district court on charges of driving while on a suspended license. The warrants specifically

alleged that each of them drove while on a suspended license on or about May 26, 2013 – the

date of the accident with Welch. The Commonwealth proved, and the Geralds do not contest,

that an oath was lawfully administered to them at the general district court trial. The

Commonwealth proved, through the testimony of Welch, that Patricia was driving the Gerald

vehicle on May 26, 2013, when the accident with Welch’s vehicle occurred and that, after the

accident, Tarsha switched places with Patricia and drove the vehicle from the accident scene.

       The Commonwealth also proved, through the testimony of Miller, that shortly after the

accident, Patricia told Miller she was driving when the accident occurred and that her license was

suspended. Likewise, the Commonwealth proved that Tarsha told Miller that Patricia was

driving when the accident occurred, but that Tarsha drove the vehicle home after the accident

and that her license was suspended.

       Yet, in defense of the charges that they were driving while their licenses were suspended

on the date of the accident, Patricia and Tarsha both testified under oath in the general district

court that they were not in fact driving, that they did not tell Miller that they were driving, and




                                                  10
that they did not tell Miller that their licenses were suspended – facts that the circuit court found

were false and material to the proper matter of inquiry into whether, as charged in the warrants,

they were driving while on suspended licenses on or about May 26, 2013.

       Nevertheless, the Geralds argue that because the Commonwealth failed to prove the

precise questions to which they answered by denying that they had been driving, the evidence

was insufficient to prove that their answers were false. Patricia posits, for example, that if she

was asked whether she drove away from the accident scene, her denial of driving would have

been truthful. Tarsha theorizes that if her denial of driving was to the question of whether she

drove from Charlottesville to Waynesboro, her answer would not have been proven false. 6

Tarsha further suggests she may have “simply blurted [her denial] out” or given her answer “in

response to a question that [was] ambiguous.” In short, Tarsha contends that her denial of

driving cannot, as a matter of law, be false, because “this Court must guess at what the question

was to which Tarsha’s denial of driving was an answer, or even guess whether she made such

statement in response to any question.”

       We disagree that the circuit court was left to speculate on the questions that elicited the

Geralds’ denials of driving in general district court. They were charged with driving while their

licenses were suspended on or about May 26, 2013, and both pled not guilty to the charges.

Welch confirmed that he gave the same testimony in the general district court that he did in the

circuit court, and therefore, testified that Patricia was driving the vehicle when the accident on




       6
         Tarsha assumes, for purposes of her challenge to the sufficiency of the evidence
supporting her perjury conviction, that the circuit court could have found beyond a reasonable
doubt that she was driving on May 26, 2013, and admitted that she was driving to Officers Miller
and Scopelliti. She further assumes, for purposes of this issue, that the trial court could have
found beyond a reasonable doubt that she denied driving in general district court as testified to
by Scopelliti.


                                                 11
May 26 occurred and that Tarsha was driving the vehicle when they left the accident scene.

Scopelliti recorded the specific questions asked by the Commonwealth’s Attorney and the

responses given by the Geralds based on Miller’s investigatory notes. When testifying in general

district court, Patricia specifically denied speaking with Miller and telling him “that she had been

driving the car that day.” When Tarsha testified in general district court, she specifically denied

telling Miller “she drove the car home because her mother was too upset.” 7

       The circuit court found that “both Patricia Gerald and Tarsha Gerald denied in court that

they were driving,” stating that “whether or not one is driving at the time of an accident seems to

be a singular significant event” that is “different than remembering what date something

occurred.” In light of the detailed nature of the evidence of Patricia’s and Tarsha’s driving with

reference to the accident, it would be unreasonable to conclude that the Geralds’ denials of

driving were in response to ambiguous questioning or an inquiry into their driving at a time or

place other than what the Commonwealth actually sought to prove.

       Accordingly, the circuit court’s judgment finding Patricia and Tarsha guilty of perjury

was not “plainly wrong or without evidence to support it.” Pijor, 294 Va. at 512, 808 S.E.2d at

413 (quoting and applying Code § 8.01-680). 8


       7
         Tarsha denied testifying in general district court that she did not tell Miller she drove
the vehicle home from the accident scene. Thus, her own testimony confirms that the driving in
question was whether she drove home from the accident scene on May 26, 2013, as the
Commonwealth contended.
       8
          We find no merit in Patricia’s argument that there is a reasonable hypothesis of
innocence that she told the truth in general district court under oath because she may have
“switched seats with the actual driver” before Welch observed her exiting from the driver’s seat
and then lied to others outside of court “to cover for the actual driver who may have had a worse
driver’s status.” Hypotheses of innocence that must be excluded “are those which flow from the
evidence itself, and not from the imaginations of defense counsel.” Cook v. Commonwealth, 226
Va. 427, 433, 309 S.E.2d 325, 329 (1983). “[T]he factfinder determines which reasonable
inferences should be drawn from the evidence, and whether to reject as unreasonable the



                                                12
        B. Venue for Perjury Committed in the General District Court of Albemarle County

        The Geralds contend that venue for prosecution of the perjury charges against them was

not proper in Albemarle County because the perjury was committed in the Albemarle County

Courthouse, which is located in the City of Charlottesville. 9

        “Except as otherwise provided by law, the prosecution of a criminal case shall be had in

the county or city in which the offense was committed.” Code § 19.2-244. “The import of the

foregoing language is clear: A crime must generally be tried where it occurred.” Garza v.

Commonwealth, 228 Va. 559, 566, 323 S.E.2d 127, 131 (1984). The place or “venue” for trial

touches upon the court’s “territorial jurisdiction.” Porter v. Commonwealth, 276 Va. 203, 230,

661 S.E.2d 415, 427-28 (2008) (distinguishing a court’s subject matter jurisdiction from the

court’s territorial jurisdiction, which is the authority to adjudicate “at a particular place” or

“venue”); see also In re Vauter, 292 Va. 761, 769, 793 S.E.2d 793, 797 (2016) (stating in the

context of habeas corpus proceedings that “the concept of ‘territorial jurisdiction . . . means

venue’”) (quoting Tazewell Cnty. Sch. Bd. v. Snead, 198 Va. 100, 106-07, 92 S.E.2d 497, 502-03

(1956)); Kelso v. Commonwealth, 282 Va. 134, 139, 710 S.E.2d 470, 473 (2011) (noting that the

terms “territorial jurisdiction” and “venue” are synonymous and have been used

interchangeably); Board of Supervisors v. Board of Zoning Appeals, 271 Va. 336, 344, 626




hypotheses of innocence advanced by a defendant.” Moseley, 293 Va. at 464, 799 S.E.2d at 687.
Patricia’s hypothesis has no foundation in the evidence and the circuit court rejected it as
unreasonable. In any event, the circuit court found that Patricia was in fact driving when it
convicted her of driving while on a suspended license and Patricia has not challenged this
conviction.
        9
         The circuit court found that the Albemarle County Courthouse was located in the City
of Charlottesville, based upon the evidence presented by the Geralds and the Commonwealth.
The Commonwealth does not dispute this finding of fact.



                                                  13
S.E.2d 374, 379 (2006) (defining “territorial jurisdiction” as “authority over persons, things, or

occurrences located in a defined geographic area”) (internal quotation marks and citations

omitted).

       By including the language “[e]xcept as otherwise provided by law,” Code § 19.2-244

expressly recognizes that there are exceptions to the general rule that criminal charges be

prosecuted where they are committed. 10 The General Assembly created such an exception by

granting “joint jurisdiction” to the City of Charlottesville and Albemarle County over county

property located within the City of Charlottesville. When the town of Charlottesville was




       10
           See, e.g., Code § 17.1-515.2 (providing for concurrent jurisdiction of courts of
specified counties and cities with respect to crimes committed on property owned or occupied by
the county and located in the city); Code § 17.1-515.1 (extending territorial jurisdiction of
Lynchburg Circuit Court as specified); Code § 19.2-250(A) (providing, with some exceptions,
for “jurisdiction of the corporate authorities” of towns or cities extending one mile beyond
corporate limits); Code § 19.2-250(B) (providing for “jurisdiction of authorities” of Chesterfield
County and Henrico County extending one mile beyond corporate limits into City of Richmond);
see also Code § 19.2-245 (providing for venue where the offender is found or where stolen
property has been taken in prosecution of offenses committed outside of and punishable in the
Commonwealth); Code § 19.2-245.01 (providing for venue in the City of Richmond for
prosecution of offenses involving reports or statements concerning cigarette sales or stamping);
Code § 19.2-245.1 (providing for venue where a writing was forged, used, or passed, or
attempted to be used or passed, or where writing is found in possession of defendant in
prosecution of forgery); Code § 19.2-245.2 (providing for venue where false or fraudulent tax
return or document was filed or where offender resides for prosecution of offenses involving
tax); Code § 19.2-246 (providing for venue where offender was at time when inflicting mortal
wound or other injury upon a person outside of the Commonwealth); Code § 19.2-247 (providing
for venue where body found or from where victim removed from Commonwealth in certain
homicide cases in which circumstances make it unknown where crime occurred); Code § 19.2-
248 (providing that where mortal wound or other injury is inflicted in one county or city and
death ensues in another venue lies in either place); Code § 19.2-249 (providing that in cases
where an offense is committed on the boundary of two counties, two cities, or the boundary of a
county and city, or within 300 yards thereof, venue lies in either county, either city, or either the
county or the city); Code § 19.2-249.1 (providing that an offense committed within a town
situated in two or more counties may be prosecuted in any of such counties); Code § 19.2-249.2
(providing various places in which certain computer and videographic crimes may be
prosecuted).



                                                 14
incorporated as a city in 1888, the boundaries of the city encompassed the property on which the

Albemarle County Courthouse and county jail were located. See 1888 Va. Acts ch. 343, at 411-

12, 415-16. In recognition of this fact, the General Assembly provided in the charter: “The

property now belonging to the county of Albemarle within the limits of the city of

Charlottesville, shall be subject to the joint jurisdiction of the county and city authorities, and

shall not be subject to taxation by the authorities of either county or city.” 1888 Va. Acts ch.

343, at 415 (emphasis added). 11

       The provision for “joint jurisdiction” over county property located in the City of

Charlottesville has remained, in similar form, in the subsequent versions of Charlottesville’s

charter. See 1900 Va. Acts ch. 1012, at 1142; 1908 Va. Acts ch. 285, at 455. The current charter

states that “[t]he property now belonging to the county of Albemarle within the limits of the City

of Charlottesville shall be within and subject to the joint jurisdiction of the county and city

authorities and officers, and shall not be subject to taxation by the authorities of either county or

city.” 1946 Va. Acts ch. 384, at 746 (emphasis added); Charlottesville, Va. Code of Ordinances

§ 48 (emphasis added).

       Since the Albemarle County Courthouse is located within the city limits of

Charlottesville, it is “within and subject to the joint jurisdiction of the county and city authorities

and officers.” Id. (emphasis added). The term “jurisdiction” as used in the charter establishes

the territorial jurisdiction of the courts. See, e.g., Smolka v. Second Dist. Committee of Virginia

State Bar, 224 Va. 161, 165, 295 S.E.2d 267, 269 (1982) (noting that “[a] provision may use the

word ‘jurisdiction’ in the sense that the court has territorial jurisdiction over the subject matter,



       11
         The General Assembly also provided for the “right of said city” to “joint occupancy
and use” of “the courthouse and jail and their respective lots and other buildings thereon.” 1888
Va. Acts ch. 343, at 416.


                                                  15
meaning that the court is the proper venue”); Southern Sand & Gravel Co. v. Massaponax Sand

& Gravel Corp., 145 Va. 317, 326, 133 S.E. 812, 814 (1926) (holding that statutory sections

using the word “jurisdiction” fix the venue); Moore v. Norfolk & Western Ry. Co., 124 Va. 628,

635, 98 S.E. 635, 637 (1919) (noting that “jurisdiction” used in the statutory provision at issue

“involves the venue”).

       It follows from the charter’s grant of territorial jurisdiction to the county and city courts

that crimes committed in the Albemarle County Courthouse are treated as having been

committed “within” either the jurisdiction of the county or the city and, therefore, are subject to

the “joint jurisdiction” of the county and city courts. 1946 Va. Acts ch. 384, at 746;

Charlottesville, Va. Code of Ordinances § 48. 12 See Garza, 228 Va. at 566, 323 S.E.2d at 130

(statute providing for concurrent jurisdiction of Roanoke County courts and City of Salem courts

over criminal offenses committed upon property located in the City of Salem and owned or

occupied by Roanoke County “operates to treat a crime which occurs on jail property as if that

crime occurred either in the county or the city”). Therefore, venue for prosecution of crimes

committed in the Albemarle County Courthouse is proper in either Albemarle County or the City

of Charlottesville.

       We reject the Geralds’ assertion that the provision for “joint jurisdiction” in the charter

necessarily refers to “legislative” jurisdiction. The charter applies broadly to “authorities” and



       12
          Our holding in Fitch v. Commonwealth, 92 Va. 824, 828, 14 S.E. 272, 273 (1896) does
not compel a different conclusion. In Fitch, we held that perjury committed in the County Court
of Augusta County properly fell within the territorial jurisdiction of the Hustings Court of the
City of Staunton because the county courthouse was located in the city. In contrast to the broad
grant of “joint jurisdiction” to the City of Charlottesville and Albemarle County over county
property located in the city, there was no such grant of power to Augusta County. Under Code §
17.1-515.2, the circuit and district courts of Augusta County now have concurrent jurisdiction
with the courts of the City of Staunton over criminal offenses committed upon property located
in the City of Staunton that is owned or occupied by Augusta County.


                                                 16
“officers,” terms that include courts and officers of the court, such as judges, magistrates, and

justices. See Murray v. City of Roanoke, 192 Va. 321, 324, 327, 64 S.E.2d 804, 806, 808 (1951)

(holding that power granted to “corporate authorities” in statutory provision was granted to “the

corporation courts of the cities” and stating that “jurisdiction” is “the authority by which judicial

officers take cognizance of, and apply and enforce the law”) (emphases added); see also Code §

19.2-119 (defining “[j]udicial officer” as used in that chapter to mean “any magistrate serving

the jurisdiction, any judge of a district court and the clerk or deputy clerk of any district court or

circuit court within their respective cities and counties, any judge of a circuit court, any judge of

the Court of Appeals and any justice of the Supreme Court of Virginia”); Code § 19.2-56.2

(defining “[j]udicial officer” as used in that section to mean “judge, magistrate, or other person

authorized to issue criminal warrants”); Bellamy v. Gates, 214 Va. 314, 316, 200 S.E.2d 533, 535

(1973) (noting that “judicial officers, acting within their jurisdiction, are exempt from liability in

civil actions for their official acts”); McHone v. Commonwealth, 190 Va. 435, 441-43, 57 S.E.2d

109, 112-13 (1950) (discussing duty of arresting officer to bring defendant before “judicial

officer” within reasonable time after arrest); Baylor v. Commonwealth, 190 Va. 116, 121, 56

S.E.2d 77, 79 (1949) (referring to “justice of the peace, police justice, civil and police justice,

juvenile and domestic relations court judge or other trial justice” as “judicial officers”). 13



       13
           We are also unpersuaded by Tarsha’s contention that the General Assembly’s use of
the word “joint” rather than “concurrent” lends support to her assertion that the charter’s grant of
“joint jurisdiction” is limited to legislative jurisdiction. The terms “joint” and “joint jurisdiction”
are synonymous with and used interchangeably with the terms “concurrent” and “concurrent
jurisdiction” in this and similar contexts. See e.g., In re Estate of Cassidy, 313 A.2d 435, 438
(Me. 1973) (holding that “[c]oncurrent jurisdiction means joint and equal jurisdiction”); Shinn v.
Shinn, 29 N.W.2d 629, 633 (Neb. 1947) (stating in context of discussion of jurisdiction that
“[t]he word concurrent means joint and equal in authority”); State v. King, 142 N.E.2d 222, 225
(Ohio 1957) (stating in context of discussion of jurisdiction that “[c]oncurrent, as here used,
means that which is joint and equal in authority”); Menapace v. State, 768 P.2d 8, 11 (Wyo.



                                                  17
       In sum, venue for prosecution of perjury committed by the Geralds in the General District

Court of Albemarle County was proper in the Circuit Court of Albemarle County.

       C. Sufficiency of Evidence Supporting Tarsha’s Driving While Suspended Conviction

       Tarsha argues that the evidence supporting her conviction for driving while on a

suspended license was insufficient because Welch’s testimony that she was driving was

“inherently incredible.” Tarsha “insists that she was not driving, that Mr. Welch was lying, that

Officer Miller was lying and that Officer Scopelliti was lying.”

       “The credibility of the witnesses and the weight accorded the evidence are matters solely

for the fact finder who has the opportunity to see and hear that evidence as it is presented.”

Elliott v. Commonwealth, 277 Va. 457, 462, 675 S.E.2d 178, 181 (2009) (collecting cases).

“[T]his [C]ourt will not seek to pass upon the credibility of the witnesses where their evidence is

not inherently incredible.” Rogers v. Commonwealth, 183 Va. 190, 201-02, 31 S.E.2d 576, 580

(1944). Evidence is not “incredible” unless it is “so manifestly false that reasonable men ought

not to believe it” or “shown to be false by objects or things as to the existence and meaning of

which reasonable men should not differ.” Juniper v. Commonwealth, 271 Va. 362, 415, 626

S.E.2d 383, 417 (2006).




1989) (referring to concurrent jurisdiction of juvenile court and district court over offenses
committed by minor age 17 or older, at initial discretion of prosecutor, as “joint jurisdiction”);
State v. Williams, 347 A.2d 33, 36 (N.J. Super. 1975) (referring to the reciprocal jurisdiction of
two counties over a highway divided by the counties as “joint jurisdiction”); Commonwealth v.
Fels, 428 A.2d 657, 659 (Pa. Super. 1981) (referring to concurrent jurisdiction of Pennsylvania
and United States over defendant’s criminal offense as “joint jurisdiction”).




                                                 18
       There is no basis in the record to support Tarsha’s contention that the testimony of Welch

was inherently incredible. 14 To the contrary, the circuit court “was impressed” with “Welch’s

statement about what occurred” and gave “great weight” to his account of the accident,

specifically including his observation that Tarsha “ran around to the driver’s side, hopped in the

car,” and drove the vehicle from the scene after Welch asked for Patricia’s driver’s license. The

circuit court found that Welch was not “in shock” after the accident, that he did not have “some

hidden motive,” that this was not “all about collecting insurance” for him, and that there was

nothing in his cross-examination that “attacked” or “took away from Mr. Welch’s credibility.”

Furthermore, the circuit court found that the testimony of Welch was consistent with the

statements given by Patricia and Tarsha to Miller. This evidence was not “so manifestly false

that reasonable men ought not to believe it” or “shown to be false by objects or things as to the

existence and meaning of which reasonable men should not differ.” Id. at 415, 626 S.E.2d at

417. Accordingly, we will not disturb the circuit court’s credibility determination.

                                       III. CONCLUSION

       For the foregoing reasons, we will affirm the judgments of the Court of Appeals

upholding the Geralds’ convictions.

                                                                   Record No. 161844 – Affirmed.

                                                                   Record No. 170356 – Affirmed.




       14
          Tarsha speculates that because Welch was heading east bound in the afternoon, “the
sun would necessarily be to his back and glaring in his rear-view mirror” making it “simply
impossible” to observe the actions of Patricia and Tarsha; that Welch was “shaken up by the
matter;” and, that his perceptions were “colored and clouded” by financial considerations of a
potential civil suit.


                                                19